DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

                         Patent
              (US 11,205,423 B2)
                     Instant Claims
                       (17/551,449)
1. A restroom monitoring system having a virtual assistant comprising: 
        a communications gateway located in a restroom;
           the communications gateway having a processor, memory, short range communications circuitry, long range communications circuitry, a microphone and a speaker;
         the communications gateway containing logic for listening for a wake up word and upon detecting a wake up word, logic for capturing a service request for a service that needs to be performed in a restroom; 
          logic for processing the service request for a service that needs to be performed in a restroom to determine what service is being requested; 
             logic for verifying the service request with the requester to ensure that the virtual assistant has identified the correct service that needs to be performed; and 
          
        one of a plurality of wave files and a voice synthesizer; 
          wherein the one of a plurality of wave files and a voice synthesizer is used to provide verbal communications to a user that initiates a service request; 
         and one or more dispensers located in the restroom; 
           the one or more dispensers having short range communications circuitry for communicating status or product level to the communications gateway.
33. A restroom monitoring system having a virtual assistant comprising:
              a communications gateway located in a restroom;
             the communications gateway having a processor, memory, short range communications circuitry, long range communications circuitry, a microphone and a speaker;
             the communications gateway containing logic for listening for a wake up word and upon detecting a wake up word, logic for capturing a service request for a service that needs to be performed in a restroom;
            logic for processing the service request for a service that needs to be performed in a restroom to determine what service is being requested;
           logic for providing verbal communications to verifying the service request with the requester to ensure that the virtual assistant has identified the correct service that needs to be performed; and 
          




         
        one or more dispensers located in the restroom;
         the one or more dispensers having short range communications circuitry for communicating status or product level to the communications gateway.


Instant Claims 33-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-20 of U.S. Patent No. 11,205,423 B2 as shown in the table above, and in view of reference Rexach et al US PGPUB 2019/0089550 A1 (“Rexach”). Although the conflicting claims are not identical, they are not patentably distinct from each other because the Rexach discloses “logic for providing verbal communications to verifying the service request with the requester to ensure that the virtual assistant has identified the correct service that needs to be performed”. It would have been obvious to use the missing features of the instant application before the effective filing of the invention, as taught by Rexach for all the reasons described therein such as in improving the operation of bathroom appliances (Rexach, para. [0057]-[0058]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.      Claims 33-41, 43-46 and 48-52 are rejected under 35 U.S.C. 103 as being unpatentable over Yenni et al US PGPUB 2009/0119142 A1 (“Yenni” - IDS) in view of Rexach et al US PGPUB 2019/0089550 A1 (“Rexach”) 
           Per Claim 33, Yenni discloses a restroom monitoring system comprising:
              a communications gateway located in a restroom (fig. 1; para. [0044]; para. [0066]; para. [0090]-[0091]);
              the communications gateway having a processor, memory, short range communications circuitry, long range communications circuitry, a microphone and a speaker (para. [0017]; para. [0046]; para. [0049]; para. [0062]; para. [0064]-[0066]; Alternatively, voice input such as via recording a patron voice message or a "live" chat with an operator can also be implemented…, para. [0090]-[0091], microphone and speaker inherent in voice chatting with operator);      
            the communications gateway containing logic for capturing a service request for a service that needs to be performed in a restroom (para. [0090]);
            logic for processing the service request for a service that needs to be performed in a restroom to determine what service is being requested (para. [0090]-[0091]; the restroom convenience center controller 110 can also distinguish between real and "prank" or accidental service requests…, para. [0103]);         
          one or more dispensers located in the restroom (para. [0044]);
         the one or more dispensers having short range communications circuitry for communicating status or product level to the communications gateway (para. [0044]; para. [0063])
           Yenni does not explicitly disclose the system having a virtual assistant, the communications gateway containing logic for listening for a wake up word and upon detecting a wake up word, logic for capturing a service request  or logic for providing verbal communications to verifying the service request with the requester to ensure that the virtual assistant has identified the correct service that needs to be performed 
            However, these features are taught by Rexach:
            the restroom monitoring system having a virtual assistant (para. [0057])
            the communications gateway containing logic for listening for a wake up word and upon detecting a wake up word, logic for capturing a service request (para. [0086]; para. [0136]);
            logic for providing verbal communications to verifying the service request with the requester to ensure that the virtual assistant has identified the correct service that needs to be performed (para. [0327]; para. [0356]; para. [0375])        
            It would have been obvious to one of ordinary skill in the art to before the effective filing of the invention to combine the teachings of Rexach with the system of Yenni in arriving at “the system having a virtual assistant”, “the communications gateway containing logic for listening for a wake up word and upon detecting a wake up word, logic for capturing a service request” or “logic for providing verbal communications to verifying the service request with the requester to ensure that the virtual assistant has identified the correct service that needs to be performed”, because such combination would have resulted in improving the operation of bathroom appliances (Rexach, para. [0057]-[0058]).
           Per Claim 34, Yenni in view of Rexach discloses the system of claim 33 
               Yenni discloses a master station comprising communication circuitry for receiving signals from and providing signals to the communications gateway (fig. 1; para. [0044]; para. [0080]; para. [0093]-[0094]; para. [0150]).
          Per Claim 35, Yenni in view of Rexach discloses the system of claim 34 
              Rexach discloses logic for providing one or more signals to a remote terminal, wherein the remote terminal provides instructions to complete a request (para. [0050]; para. [0080]-[0082]; para. [0203])
          Per Claim 36, Yenni in view of Rexach discloses the system of claim 33 
              Yenni discloses a people counter for determining whether a person has entered the room (para. [0021]; para. [0081]).
         Per Claim 37, Yenni in view of Rexach discloses the system of claim 36 
           Yenni discloses wherein the people counter includes communications circuitry for detecting a unique identifier identifying a person (para. [0081]; para. [0103]; para. [0122]).
         Per Claim 38, Yenni in view of Rexach discloses the system of claim 37
               Yenni discloses wherein the unique identifier is a badge (para. [0103]).
           Per Claim 39, Yenni in view of Rexach discloses the system of claim 33 
                Rexach discloses wherein the communications gateway further comprises a proximity sensor for determining a person is located proximate to the communications gateway and is likely trying to communicate with the communications gateway (para. [0402], triggering listening mode when user is detected in proximity to device as implying determining communication is likely)
            Per Claim 40, Yenni in view of Rexach discloses the system of claim 33 
              Yenni discloses a soap dispenser (para. [0044]).
          Per Claim 41, Yenni in view of Rexach discloses the system of claim 33 
              Yenni discloses a hand sanitizer dispenser (para. [0044]).
          Per Claim 43, Yenni in view of Rexach discloses the system of claim 42
             Rexach discloses logic for scanning the service request and for selecting a stored service request that closest aligns to the service request (para. [0125]; para. [0369]-[0369], command lookup table as including stored commands used in interpreting user commands)
           Per Claim 44, Yenni in view of Rexach discloses the system of claim 43 
               Rexach discloses verifying that the stored service request is what the requester requested (para. [0125]; para, [0327]; para. [0356]; para. [0369]-[0369]; para. [0375], command lookup table as including stored commands used in interpreting user commands)
          Per Claim 45, Yenni in view of Rexach discloses the system of claim 33 
              Yenni discloses logic for comparing the service request with automated data electronically collected from a dispenser (para. [0121]; para. [0135]; para. [0137]).
           Per Claim 46, Yenni in view of Rexach discloses the system of claim 33 
               Yenni discloses logic for determining whether a sound is indicative of vandalism (para. [0092]; para. [0106]).
           Per Claim 48, Yenni discloses a restroom monitoring system comprising:
            a communications gateway located in a restroom (fig. 1; para. [0044]; para. [0066]; para. [0090]-[0091]);
           the communications gateway having a processor, memory, communications circuitry, a microphone and a speaker (para. [0017]; para. [0046]; para. [0049]; para. [0062]; para. [0064]-[0066]; Alternatively, voice input such as via recording a patron voice message or a "live" chat with an operator can also be implemented…, para. [0090]-[0091], microphone and speaker inherent in voice chatting with operator);      
           the communications gateway containing logic for capturing a service request for a service that needs to be performed in a restroom (para. [0090]);
           logic for processing the service request for a service that needs to be performed in a restroom to determine what service is being requested (para. [0090]-[0091]; the restroom convenience center controller 110 can also distinguish between real and "prank" or accidental service requests…, para. [0103]);
            a proximity sensor for determining a person is located proximate to the communications gateway (fig. 1; fig. 2; The information source 111 may be, for
example, a sensor 112 or a..., para. [0044]; para. [0048]; para. [0065]; examples of the
sensors 112 that may be used with the present invention, one type of the sensor 112
that may be used is a motion or presence detection sensor 150... Typically this type of
sensor provides a "state" indication, i.e. a target within the detection zone... The
presence sensor 150 operates to detect when a valid target (user) enters a detection
zone..., para. [0073]; para. [0077]; para. [0105)) and 
            one or more dispensers located in the restroom (para. [0044]);
           the one or more dispensers having short range communications circuitry for communicating status or product level to the communications gateway (para. [0044]; para. [0063])
          a master station containing communications circuitry for receiving one or more requests from the communications gateway (fig. 1; para. [0044]; para. [0080]; para. [0093]-[0094]; para. [0150]).
           Yenni does not explicitly disclose the restroom monitoring system having a virtual assistant, the communications gateway containing logic for listening for a wake up word and upon detecting a wake up word, logic for capturing a service request, logic for verifying the service request with the requester to ensure that the virtual assistant has identified the correct service that needs to be performed or a proximity sensor for determining a person is likely trying to communicate with the communications gateway
            However, these features are taught by Rexach:
            the restroom monitoring system having a virtual assistant (para. [0057])
            the communications gateway containing logic for listening for a wake up word and upon detecting a wake up word, logic for capturing a service request (para. [0086]; para. [0136]);
            logic for verifying the service request with the requester to ensure that the virtual assistant has identified the correct service that needs to be performed (para. [0327]; para. [0356]; para. [0375]);       
          a proximity sensor for determining a person is likely trying to communicate with the communications gateway (para. [0402], triggering listening mode when user is detected in proximity to device as implying determining communication is likely)        
            It would have been obvious to one of ordinary skill in the art to before the effective filing of the invention to combine the teachings of Rexach with the system of Yenni in arriving at “the restroom monitoring system having a virtual assistant, the communications gateway containing logic for listening for a wake up word and upon detecting a wake up word, logic for capturing a service request, logic for verifying the service request with the requester to ensure that the virtual assistant has identified the correct service that needs to be performed” and “a proximity sensor for determining a person is likely trying to communicate with the communications gateway”, because such combination would have resulted in improving the operation of bathroom appliances (Rexach, para. [0057]-[0058]).
           Per Claim 49, Yenni in view of Rexach discloses the restroom monitoring system of claim 48 
               Rexach discloses logic for providing one or more signals to a remote terminal, wherein the remote terminal provides instructions to complete a request (para. [0050]; para. [0080]-[0082]; para. [0203]).
           Per Claim 50, Yenni in view of Rexach discloses the restroom monitoring system of claim 48
                Rexach discloses logic for scanning the service request and for selecting a stored service request that closest aligns to the service request (para. [0125]; para. [0369]-[0369], command lookup table as including stored commands used in interpreting user commands).
        Per Claim 51, Yenni discloses a restroom monitoring system comprising:
            a communications gateway located in a restroom (fig. 1; para. [0044]; para. [0066]; para. [0090]-[0091]);
            the communications gateway having a processor, memory, short range communications circuitry, long range communications circuitry, a microphone and a speaker (para. [0017]; para. [0046]; para. [0049]; para. [0062]; para. [0064]-[0066]; Alternatively, voice input such as via recording a patron voice message or a "live" chat with an operator can also be implemented…, para. [0090]-[0091], microphone and speaker inherent in voice chatting with operator);
            the communications gateway containing logic for capturing a service request for a service that needs to be performed in a restroom (para. [0090]);
             logic for processing the service request for the service that needs to be performed in a restroom to determine what service is being requested (para. [0090]-[0091]; the restroom convenience center controller 110 can also distinguish between real and "prank" or accidental service requests…, para. [0103]); 
          a master station having a processor, memory, a display and communications circuitry (fig. 1; para. [0080]; para. [0093]-[0094]; para. [0150]); and 
         one or more remote terminals for receiving instructions to perform one of maintenance, refilling products or cleaning (para. [0050]; para. [0052]; para. [0090])
              Yenni does not explicitly disclose the restroom monitoring system having a virtual assistant, the communications gateway containing logic for listening for a wake up word and upon detecting the wake up word, capturing a service request or logic for providing verbal communication to a requester for verifying the service request with the requester to ensure that the virtual assistant has identified the correct service that needs to be performed
             However, these features are taught by Rexach:
             the restroom monitoring system having a virtual assistant (para. [0057])
             the communications gateway containing logic for listening for a wake up word and upon detecting the wake up word, capturing a service request (para. [0086]; para. [0136]);
            logic for providing verbal communication to a requester for verifying the service request with the requester to ensure that the virtual assistant has identified the correct service that needs to be performed (para. [0327]; para. [0356]; para. [0375]);       
              It would have been obvious to one of ordinary skill in the art to before the effective filing of the invention to combine the teachings of Rexach with the system of Yenni in arriving at “the restroom monitoring system having a virtual assistant”, “the communications gateway containing logic for listening for a wake up word and upon detecting the wake up word, capturing a service request” and “logic for providing verbal communication to a requester for verifying the service request with the requester to ensure that the virtual assistant has identified the correct service that needs to be performed”, because such combination would have resulted in improving the operation of bathroom appliances (Rexach, para. [0057]-[0058]).
            Per Claim 52, Yenni in view of Rexach discloses the restroom monitoring system of claim of claim 51
               Rexach discloses a proximity sensor for determining a person is located proximate to the communications gateway and is likely trying to communicate with the communications gateway (para. [0402], triggering listening mode when user is detected in proximity to device as implying determining communication is likely)        

2.        Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Yenni in view of Rexach as applied to claim 33 above, and further in view of Becker et al US PGPUB 2017/0372589 A1 (“Becker” - IDS)
           Per Claim 42, Yenni in view of Rexach discloses the system of claim 33 
                Yenni in view of Rexach does not explicitly disclose logic for providing a greeting to inform a user of the virtual assistant.
              However, this feature is taught by Becker (para. [0010])
             At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Becker with the system of Yenni in view of Rexach in arriving at the “logic for providing a greeting to inform a user of the virtual assistant”, because such combination would have resulted in catching the user’s attention to the virtual assistant (Becker, para. [0005]).

3.     Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Yenni in view of Rexach as applied to Claim 33 above, and further in view of Garner US 10,547,498 B1 (“Garner”) 
           Per Claim 47, Yenni in view of Rexach discloses the system of claim 33 
              Yenni in view of Rexach does not explicitly disclose logic for determining whether a sound is indicative of dispenses occurring when there is not a person in the restroom    
            However, this feature is suggested by Garner that discloses logic for determining whether a sound is indicative of dispenses occurring when there is not a person in the restroom (col. 6, ln 47-63, alerting as suggesting sound)
            It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to substitute the sound indicative of dispenses with alerts indicative of dispenses as described in Garner in arriving at the “logic for determining whether a sound is indicative of dispenses occurring when there is not a person in the restroom”, because such combination would have resulted in the predictable result of identifying potential circumstances that may require the attention of a user (Garner, col. 6, ln 47-63).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658